We see no occasion to interfere with the discretion of the court at Special Term [See 115 Misc. Rep. 70] in directing service of a bill of particulars of the affirmative defenses raised in the answer. (Havholm v. Whale Creek Iron Works, 159 App. Div. 578.) Plaintiff is not enforcing an exclusively maritime liability, but that of a servant against a land contractor as his direct employer (Maluskas v. Overseas Shipping Co., Inc., 197 App. Div. 224), where the State courts administer the law of New York applicable to workers on shore. The order is, therefore, affirmed, with ten dollars costs and disbursements. Blackmar, P. J., Mills, Rich, Putnam and Manning, JJ., concur.